Citation Nr: 9916899	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-04 056	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for carcinoma of the left 
breast.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from May 1975 to August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action in which the RO 
denied service connection for a left mastectomy. 


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that her claim 
for service connection for carcinoma of the left breast is 
plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
carcinoma of the left breast.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran contends, in effect, that carcinoma of the left 
breast developed in service.  In particular, she states that 
she had fibrocystic disease of the right breast in service 
which is related to her carcinoma of the left breast.

The preenlistment examination is negative for any findings, 
complaints or diagnoses pertaining to the veteran's breasts.  
In an October 1974 treatment record, an examination of the 
breasts revealed no distinct masses with diffuse bilateral 
fibrocystic disease.  In an August 1978 treatment record, it 
was noted that the veteran had fibroadenoma of the right 
breast.  A right breast biopsy was done, but it was 
reportedly benign.  In a June 1979 record, the breasts were 
described as symmetrical without nipple retraction or 
discharge.  Palpation revealed numerous small cystic glands 
in the upper quadrant of the right breast which were tender 
to palpation.  Cystic glands were present to a much lesser 
degree in the left breast.  The assessments were fibrocystic 
disease and mastitis.  On discharge examination, the examiner 
noted a history of fibrocystic disease.

Service department surgical and outpatient treatment records 
dated in June 1997 reveal that the veteran underwent a biopsy 
of her left breast.  The biopsy revealed extensive, 
moderately differentiated ductal carcinoma.  The veteran 
subsequently underwent a left mastectomy.

In a March 1998 statement, the veteran alleged that 
researchers have determined that women with fibrocystic 
disease are at a special risk for developing breast cancer.  
In addition she argued that breast cancer "is almost 
certainly on the increase because of birth control," which 
she stated was prescribed in service.  

Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim, 
that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail, and 
there is no duty to assist her further in the development of 
her claim.  38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, the Board 
of Veterans' Appeals (Board) finds that her claim is not 
well-grounded.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
has 90 days or more of active service and a malignant tumor 
becomes manifest to a degree of 10 percent or more within one 
year of discharge from service, such disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well-
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); King v. Brown, 5 Vet. App. 
19 (1993).  Where the determinative issue involves medical 
causation, competent medical evidence to show the claim is 
plausible is required for a claimant to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, there is current evidence of carcinoma of the 
left breast; however, it was not shown until many years after 
service.  There is no medical evidence of breast cancer in 
service and no medical evidence attributing her breast cancer 
to any injury or disease in service, including the 
occurrences of fibrocystic disease in service.  The Board is 
cognizant of the veteran's contention that her breast cancer 
was related to the fibrocystic disease in service.  As a lay 
person, however, she is not competent to provide such an 
opinion requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of medical 
evidence of breast cancer in service or medical evidence 
attributing the veteran's subsequent breast cancer to 
service, the Board finds that the veteran's claim of service 
connection for carcinoma of the left breast is not well-
grounded, and the appeal must be denied.

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify her of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  In order to establish a well-grounded claim of 
service connection, the veteran must submit medical evidence 
that her breast cancer is attributable to service, in 
particular the occurrences of fibrocystic disease in service.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for carcinoma 
of the left breast, the appeal is denied.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

